


EXHIBIT 10.1

AGREEMENT OF SALE AND PURCHASE
NORTH UNION STREET WAREHOUSE (SEARS)

        THIS AGREEMENT is made as of the 25th day of October, 2002 by and
between MARK G. CALDWELL and MARTIN L. GRASS, trading as DOUBLE M DEVELOPMENT
COMPANY, a Partnership, having an address at 434 North Front Street,
Wormleysburg, Pennsylvania 17403 ("Seller") and KEYSTONE OPERATING PARTNERSHIP,
L.P., a Delaware Limited Partnership, having an address at 200 Four Falls
Corporate Center, Suite 208, West Conshohocken, PA 19428 ("Buyer").

W I T N E S S E T H:

        1.    Agreement to Sell and Purchase.    Seller agrees to sell to Buyer,
and Buyer agrees to purchase from Seller, subject to the terms and conditions of
this Agreement, certain property consisting of the following:

        (a)    Real Property.    All that certain tract of land, containing
32.82 acres, being #2, Preliminary/Final Subdivision Plan for Double M
Development dated July 14, 1995, last revised September 13, 1995, recorded in
the Office of the Recorder of Deeds of Dauphin County in Plan Book C, Volume 6,
page 89, situate in the Township of Lower Swatara, Dauphin County, Commonwealth
of Pennsylvania (the "Land"); together with all improvements on the Land,
including, without limitation, the building located on the Land containing
507,000 square feet; together with all appurtenances thereto (including, without
limitation, all easements, rights-of-way, and other rights and benefits
belonging to, running with the owner of, or relating to the Land); and together
with all rights, title and interest of Seller in and to all land lying in the
bed of any street, opened or proposed, abutting the Land and all right, title
and interest of Seller in an to any unpaid award for the taking by eminent
domain of any part of the Land or for damages to the Land by reason of a change
of grade of any street (all of the property, rights and privileges described in
this Section 1(a) herein being collectively called the "Real Property").

        (b)    Personal Property.    All fixtures, equipment and other personal
property attached or appurtenant to the Real Property; all furniture, supplies,
and other unattached items of personal property located in or on, or used in
connection with, the Real Property which are owned by Seller; and all intangible
personal property used in the ownership, operation or maintenance of the Real
Property, which is owned by Seller (all of the foregoing items of property being
herein collectively called "Personal Property").

        (c)    Property.    The Real Property and the Personal Property are
sometimes herein collectively called "Property".

        2.    Purchase Price.    The purchase price (the "Purchase Price") for
the Property, subject to adjustments as provided in this Agreement, shall be
Twenty Million Dollars ($20,000,000), and shall be paid as follows:

        (a)    One Hundred Thousand Dollars ($100,000) (such sum, plus all
interest which accrues thereon, being herein called "the Deposit") shall be paid
by Buyer to Fidelity National Title Insurance Company ("Title Company") on the
third business day to occur after the last day of the Inspection Period (as
defined in Section 14 below). The Deposit shall be held by the Title Company in
one or more federally-insured money market accounts acceptable to both Seller
and Buyer, or in short-term United States Government obligations having a
maturity date which is not later than the Closing Date (as defined below).

        (b)    (i) Buyer (or Buyer's permitted assignee) shall accept title to
the Real Property at Closing encumbered by the lien of the Mortgage dated
September 4, 1997 in the original principal sum of Thirteen Million Three
Hundred Thousand Dollars ($13,300,000) recorded in the Office of the Recorder of
Deeds in and for Dauphin County in Record Book 2926, at Page 583 (the

--------------------------------------------------------------------------------




"Existing Mortgage"). The Deed (as defined in Section 6 below) shall set forth
the provisions of this Section 2(b)(i) in form reasonably satisfactory to
counsel for Buyer.

        (ii)    Buyer shall receive a credit against the Purchase Price at
Closing in an amount equal to the then-current unpaid principal balance of the
Existing Note and Existing Mortgage.

        (c)    The balance of the Purchase Price shall be paid at Closing by
wire transfer of immediately available funds.

        3.    Disposition of Deposit; Defaults.    

        (a)    The Deposit shall be held in escrow and disbursed by the Title
Company in accordance with the terms of this Agreement. Seller and Buyer each
agrees, upon request, to execute the Title Company's customary form of escrow
agreement with respect to the Deposit.

        (b)    If Buyer, without the right to do so and in default of its
obligations under this Agreement fails to complete Closing, Seller shall have
the right to be paid the Deposit as liquidated damages and not as a penalty.
Buyer and Seller acknowledge that the damages which may be incurred by Seller in
the event of Buyer's default are difficult to quantify as of the date of this
Agreement; the Deposit represents the parties' reasonable estimate of Seller's
probable future damages in the event of Buyer's default; and that the Deposit
represents fair and reasonable compensation to Seller in the event of Buyer's
default. The right of Seller to be paid the Deposit shall be Seller's exclusive
and sole remedy, and Seller waives any right to recover the balance of the
Purchase Price, or any part thereof, and the right to pursue any other remedy
permitted by law or in equity against Buyer.

        (c)    If Closing is completed hereunder, the Title Company shall pay
the Deposit to Seller on account of the Purchase Price.

        (d)    If Seller, without the right to do so and in the default of its
obligations under this Agreement fails to complete Closing, or otherwise
defaults under or breaches this Agreement, Buyer shall have the right, at
Buyer's sole election, either (A) to be returned the Deposit plus Buyer's
reimbursable costs as hereinafter defined, up to a maximum amount of $25,000.00
as liquidated damages for Seller's breach, or (B) to specific performance and
injunctive relief without monetary damages against Seller. Reimbursable expenses
are defined to include the cost of all charges incurred by Buyer for securing
title, the cost of any plans, surveys and environmental studies ordered by
Buyer, all loan commitment fees paid by Buyer and all the fees, costs and
expenses reasonably incurred by Buyer in connection with the property and
Buyer's intended acquisition thereof.

        4.    Closing.    The closing of this transaction ("Closing") shall take
place at the offices of Wolf, Block, Schorr and Solis-Cohen LLP, 1650 Arch
Street, 22nd Floor, Philadelphia, Pennsylvania 19103. Closing shall commence at
10:00 a.m. on January 3, 2003 ("Closing Date").

        5.    Condition of Title.    

        (a)    Title to the Property shall be good and marketable and free and
clear of all liens, restrictions, easements, encumbrances, leases, tenancies and
other title objections, except for the Permitted Encumbrances (as defined
below), the Existing Mortgage, and the Tenant Lease (as defined below), and
shall be insurable as such and as provided in this Agreement at ordinary rates
by the Title Company pursuant to an ALTA Owner's Policy of Title Insurance, 1970
Form B, amended October 17, 1970 and October 17, 1984 (the "Owner's Policy of
Title Insurance"). The premium (at ordinary rates) for the Owner's Policy of
Title Insurance will be paid by Buyer.

        (b)    If Seller is unable to convey title to the Property to Buyer at
Closing in accordance with the requirements of Section 5(a), Buyer shall have
the right (i) of taking such title as Seller is able to convey with abatement of
the Purchase Price in the amount (fixed or ascertainable) of any Monetary Liens
(as defined below) on the Property, or (ii) of terminating this Agreement.

        (c)    Promptly after the execution of this Agreement, Buyer shall order
from the Title Company a Commitment for Title Insurance ("Title Commitment")
with respect to the Real Property. Prior to the expiration of the Inspection
Period, Buyer shall give to Seller Notice ("Exception Notice") of any

--------------------------------------------------------------------------------


exceptions to title set forth in the Title Commitment which are not acceptable
to Buyer ("Unacceptable Exceptions"). Seller shall, within ten business
(10) days from the date of Seller's receipt of the Exception Notice, deliver to
Buyer an endorsement to the Title Commitment issued by the Title Company stating
which, if any, of the Unacceptable Exceptions the Title Company has or will
commit to remove from the Title Commitment; and if the Title Company has not
issued an endorsement to the Title Commitment removing (or committing to remove)
all of the Unacceptable Exceptions from the Title Commitment within ten
(10) business days from the date of Seller's receipt of the Exception Notice,
Buyer shall have the right to terminate this Agreement. If Buyer does not
terminate this Agreement pursuant to the provisions of this Section 5(c), then
the exceptions remaining on Schedule B, Section 2 of the Title Commitment which
are not liens securing payment of monetary sums ("Monetary Liens") shall be the
"Permitted Encumbrances". Seller agrees to pay all Monetary Liens and cause all
Monetary Liens to be released and satisfied of record prior to the completion of
Closing.

        6.    Possession.    Possession of the Property shall be given to Buyer
at Closing, subject only to the rights of occupancy of the Tenant (as defined
below) under the Tenant Lease by delivery of Seller's special warranty deed (the
"Deed") and bill of sale (the "Bill of Sale"), duly executed and acknowledged by
Seller and in proper form for recording. If Buyer causes a survey of the Real
Property to be made, then at Buyer's option the descriptions of the Real
Property contained in the Deed shall be based upon the survey.

        7.    Apportionments; Transfer Taxes; Security Deposits.    

        (a)    (i) Real estate taxes on the Real Property; personal property
taxes (if any) on the Personal Property; minimum water and sewer rentals; base,
minimum and/or fixed rental, additional rental and other sums paid by the Tenant
to the Seller prior to Closing under the Tenant Lease; payments due under the
Service Agreements (as defined below) which are to be assigned to Buyer, if any,
shall be apportioned pro rata between Seller and Buyer on a per diem basis as of
the Closing Date; provided, however, that there shall be no apportionment
between Buyer and Seller at Closing with respect to utility charges paid by the
Tenant directly to utility companies pursuant to the Tenant Lease.

        (ii)    If the Closing Date is not the first day of a calendar month and
if as of the Closing Date and the Tenant has not paid the monthly installment of
base, minimum and/or fixed rental ("Delinquent Installment") due under its
Tenant Lease with respect to the month in which Closing occurs, then at Closing
Buyer shall receive a credit against the Purchase Price in an amount equal to
the portion of the Delinquent Installment applicable to the period of time from
and after the Closing Date and through the balance of the applicable month; and
upon Buyer's receipt of the Delinquent Installment from such Tenant, Buyer shall
pay the full amount thereof to Seller. For the purpose of this subparagraph,
"Delinquent Installment" shall mean only one that has not been paid by the
Tenant within the applicable grace period, if any, in its Tenant Lease.

        (b)    At Closing, each of Buyer and Seller shall pay one-half (1/2) of
all realty transfer taxes imposed by the Commonwealth of Pennsylvania and all
other governmental authorities upon the Deed and the conveyance of the Real
Property from Seller to Buyer.

        (c)    At Closing, Seller shall deliver to Buyer a certified check in
the amount of all Security Deposits paid under the Tenant Lease, and all
interest which has (or was required to) accrued thereon.

        (d)    Buyer shall pay to Seller at Closing, the amount, if any,
assigned to Buyer by Seller which is held by the holder of the Existing Mortgage
on account of real estate taxes and prepaid insurance premiums.

        (e)    The interest portion of the monthly payment to be made to the
holder of the Existing Note on the Closing Date, if Closing occurs on the first
day of a calendar month, or to be made on the first day of the first calendar
after the Closing Date, if Closing does not occur on the first day of the month,
shall be apportioned on a per diem basis for the monthly period preceding such
payment, and Buyer shall be given a credit at Closing against the Purchase Price
for the portion of such interest payment attributable to the period occurring as
of and prior to the Closing Date.

--------------------------------------------------------------------------------


        8.    Representations and Warranties of Seller.    Seller makes the
following representations and warranties to Buyer, which representations and
warranties are true and correct as of the date of this Agreement, and shall be
true and correct at and as of the Closing Date in all respects as though such
representations and warranties were made both at and as of the date of this
Agreement, and at and as of the Closing Date:

        (a)    The only lease or other agreement (herein called the "Tenant
Lease"; and the tenant under the Tenant Lease is herein called "Tenant") with
respect to rights of use and occupancy of the Property in effect is as set forth
on the Chart attached hereto as Schedule 1.

        (b)    The Tenant Lease is valid and existing and in full force and
effect; the Tenant is in actual possession of the Property; neither the Tenant
nor the Seller is in default of its respective obligations under the Tenant
Lease; and the Tenant previously exercised its option to renew the term of the
Tenant Lease for a renewal term ("Current Renewal Term") to end on December 31,
2006.

        (c)    The copy of the Tenant Lease previously delivered by Seller to
Buyer is a true and complete copy of the Tenant Lease; the Tenant Lease has not
been amended, modified, or supplemented; and the Tenant does not have any right
to extend or renew the terms of the Tenant Lease except as expressly set forth
in the Tenant Lease.

        (d)    The Tenant has not asserted any claim which could adversely
affect the right of the landlord to collect base, minimum or fixed rental or
additional rental from the Tenant; and no notice of default or breach on the
part of landlord under the Tenant Lease has been received by Seller from the
Tenant which has not been cured.

        (e)    All construction, painting, repairs, alterations, improvements
and other work required to be performed by the landlord under the Tenant Lease,
and all of the other obligations of the landlord required to be performed under
the Tenant Lease as of the Closing Date, have been completed fully performed and
paid for in full by Seller.

        (f)    The term of the Tenant Lease commenced and will end on the date
specified in the Chart attached hereto as Schedule 1.

        (g)    The rents and other payments set forth in the Tenant Lease are
the actual rents, income and charges presently being collected by Seller under
the Tenant Lease; all minimum rent payable under the Tenant Lease is payable
monthly in advance and is not limited by rent control laws, ordinances, or
regulations, or by virtue of existing agreements or regulations.

        (h)    Except as set forth in the Tenant Lease, the Tenant is not
entitled to any concession, allowance, rebate or refund.

        (i)    The Tenant has not prepaid any base rental, minimum rental, fixed
rental or additional rental or other charges for more than the current month
under its Tenant Lease.

        (j)    Neither the Tenant Lease nor the rental or other amounts payable
under the Tenant Lease have been assigned, pledged or encumbered other than to
the holder of the Existing Mortgage as collateral security; and the Tenant Lease
may be assigned by Seller to Buyer at Closing.

        (k)    No security deposit has been paid by the Tenant under the Tenant
Lease, except as set forth on the Chart attached hereto as Schedule 1.

        (l)    The Chart attached hereto as Schedule 2 sets forth the only
brokerage or leasing commissions or other compensation which are or will be due
and payable to any party ("Lease Broker") with respect to or on account of the
Tenant Lease or any extensions or renewals thereof or any other actions by the
Tenant thereunder; the copies of the agreements between Seller and each Lease
Broker delivered by Seller to Buyer are true and complete and there are no other
such agreements; Seller shall fully pay (and shall provide to Buyer at Closing
evidence of such payment) all installments on account of the existing leasing
commissions due or payable with respect to any

--------------------------------------------------------------------------------




rental due or payable in connection with any period prior to the Closing Date
and/or otherwise due and payable prior to the Closing Date; and Buyer shall, at
Closing, accept the assignment of the Tenant Lease subject to the obligation to
pay all of the existing leasing commissions to the Lease Broker with respect to
periods occurring from and after the Closing Date. Pursuant to the preceding
sentence, there shall be an apportionment at Closing of prepaid or accrued
leasing commissions.

        (m)    Except as expressly set forth in the Tenant Lease, the Tenant
does not have any right or option to acquire to the Property or any portion
thereof.

        (n)    Seller has not received any written notice ("Defect Notice") from
any insurance company which has issued a policy with respect to the Property or
from any board of fire underwriters (or other body exercising similar functions)
claiming any defects or deficiencies in the Property or suggesting or requesting
the performance of any repairs, alterations or other work to the Property.

        (o)    There are no management, service, equipment, supply, security,
maintenance, construction, concession or other agreements with respect to or
affecting the Property, except for any agreements under which only the Tenant is
bound and except for the agreements, if any, listed on Exhibit B to this
Agreement (collectively, the "Service Agreements"); Seller is not in default
under the Service Agreements; the copies of the Service Agreements previously
delivered by Seller to Buyer are true and complete copies of such Service
Agreements and the same have not been amended, modified or supplemented; and
each of the Service Agreements designated on Exhibit B to be terminated shall be
terminated by Seller at or prior to Closing and all sums due thereunder paid in
full by Seller.

        (p)    No employee of Seller who performs services at or in connection
with the Property is covered by an employment agreement or union contract; no
demand has been made upon Seller for recognition of a union or collective
bargaining agent for the employees of Seller at the Property; and none of the
employment arrangements with respect to Seller's employees will be binding upon
Buyer or any subsequent owner of the Property after Closing.

        (q)    There are no outstanding uncured written notices received by
Seller of any violation ("Violation") of any applicable law, ordinance, code,
rule, order, regulation or requirement of any governmental authority with
respect to the Property.

        (r)    Exhibit C to this Agreement sets forth the only fire and extended
coverage insurance policies ("Policy") maintained by Seller with respect to the
Property; the Policy is in full force and effect and all premiums due thereunder
has been paid; and neither Seller nor (to Seller's knowledge) the Tenant has
received any notice from the insurance companies which issued the Policy,
indicating that the Policy will not be renewed or will be renewed at a higher
premium than is presently payable therefor.

        (s)    There is no action, suit or proceeding pending or, to the
knowledge of Seller, threatened against or affecting Seller or the Property or
any portion thereof or the Tenant Lease or relating to or arising out of the
ownership, management or operation of the Property, in any court or before or by
any federal, state, county or municipal department, commission, board, bureau or
agency or other governmental instrumentality.

        (t)    Seller has not received any notice of any condemnation proceeding
or other proceedings in the nature of eminent domain ("Taking") in connection
with the Property, and to Seller's knowledge no Taking has been threatened.

        (u)    All of the books, records, information, data and other items
supplied by Seller to Buyer are true, complete and correct in all material
respects, and fairly and accurately presented the results of operations of the
Property.

        (v)    To the best of Seller's actual knowledge, there is no presently
existing Violation at the Property of any environmental law or reputation; no
contamination is present at the Property; and no underground storage tanks,
asbestos or PCBs are present at the Property.

--------------------------------------------------------------------------------




        (w)    The copies of the Existing Mortgage, Existing Note and Existing
Loan Documents which have been submitted by Seller to Buyer are true and
complete copies thereof, and the same have not been amended, modified or
supplemented; the holder of the Existing Note, the Existing Mortgage and the
Existing Loan Documents is The Prudential Insurance Company of America; the
Existing Mortgage, the Existing Note and the Existing Loan Documents are in full
force and effect; no default or breach exists under the Existing Note, the
Existing Mortgage or the Existing Loan Documents, and no event or omission has
occurred which, with the giving of notice or lapse of time, or both, would
constitute a default or breach under the Existing Note, the Existing Mortgage or
the Existing Loan Documents; the unpaid principal balance of the Existing Note
as of September 30, 2002 was Twelve Million Two Hundred Eighty-Seven Thousand
Seven Hundred Thirty-Seven Dollars ($12,287,737.00); and the amounts paid by
Seller to the holder of the Existing Note and the Existing Mortgage on account
of real estate taxes and insurance premiums will be the full amounts, if any,
required to be paid pursuant to the terms of the Existing Note, the Existing
Mortgage and the Existing Loan Documents.

        9.    Operations Prior to Closing.    Between the date of this Agreement
and Closing:

        (a)    Seller shall, at its expense: perform all of its obligations
under the Tenant Lease; and cure all notices of any Violations and/or Defect
Notices issued prior to Closing. Notwithstanding the foregoing provisions of
this Section 9(a), if all such notices of Violation or Defect Notices require
the expenditure by Seller of more than $50,000 in the aggregate, Seller shall
have the right to give to Buyer written notice that Seller has elected not to
cure such notices; and in such event, Buyer shall have the right, by written
notice to Seller, at Buyer's sole option, to terminate this Agreement.

        (b)    Seller shall not enter into any agreement to modify, amend or
otherwise alter any of the terms or provisions of the Tenant Lease or any of the
Service Agreements; Seller shall not enter into a new lease ("New Lease") or
other agreement with respect to the use or occupancy of the Real Property and/or
the maintenance thereof, without prior written approval of Buyer. Seller agrees
to execute any New Lease designated by Buyer which is approved by Seller. Each
of Seller and Buyer agrees not unreasonably to untimely withhold or delay its
approval of a New Lease. If Seller shall enter into a New Lease for a portion of
the Real Property after the date of this Agreement and prior to the Closing Date
pursuant to the request or prior written approval of Buyer, then Buyer shall, at
Closing, reimburse to Seller all hard costs paid by Seller pursuant to a written
budget previously approved by Seller and Buyer for capital improvements to the
premises demised under the New Lease; and Buyer shall assume the obligations of
the Seller, as landlord under the New Lease, to perform capital improvements to
the premises demised under the New Lease required by the terms of the New Lease.
Any New Lease entered into by Seller after the date of this Agreement and prior
to the Closing Date pursuant to the request or prior written approval of Buyer
shall be included within the definition of "Tenant Lease."

        (c)    Seller shall perform all acts, and shall make all payments,
necessary to cause the representations and warranties of Seller in this
Agreement to be true and correct.

        (d)    (i) Buyer, its attorneys, accountants, architects, engineers and
other representatives shall be afforded access to the Property and to all books,
records and files relating thereto from time to time prior to Closing for the
purposes of inspections, preparation of plans, taking of measurements, making of
surveys, making of appraisals, and generally for the ascertainment of the
condition of the Property, including but not limited to the physical and
financial condition of the Property; and there shall be furnished to Buyer all
plans and specifications, engineering reports, feasibility studies, operating
statements, governmental permits and approvals, contracts, leases, surveys,
title information and other documentation concerning the Property in the
possession of Seller and/or Seller's management agent for the Property.

        (ii)    Buyer, its attorneys, accountants and other representatives,
shall be permitted to make and are authorized to make any searches of
governmental records as they deem necessary with respect to the Property; and
Seller agrees fully to cooperate with Buyer and its attorneys and other
representatives in this regard and to issue any consents or authorizations
required therefor.

--------------------------------------------------------------------------------

        (iii)    Buyer agrees to indemnify, defend and reimburse Seller for all
costs, expenses (including, without limitation, attorney's fees, consultant and
expert fees and court costs) loss and liabilities suffered or incurred by Seller
as the result of any injuries to persons or properties caused by Buyer's entry
upon the Property prior to Closing pursuant to the provisions of this
Section 9(d) and Section 14.

        (e)    Promptly after receipt thereof by Seller, Seller shall deliver to
Buyer the following:

        (f)    (i) a copy of any notice of default given or received under the
Tenant Lease or the Service Agreements;

        (ii)    a copy of any tax bill, notice or statement of value, or notice
of change in a tax rate affecting or relating to the Property;

        (iii)    a copy of any notice of an actual or alleged Violation;

        (iv)    a copy of any notice of Taking; and

        (v)    a copy of any notice given or received under the Existing
Mortgage and/or under the Existing Note and/or under the Existing Loan
Documents.

        (g)    Seller shall deliver for execution the Tenant a written
certification which shall be prepared by Buyer's counsel (utilizing the form
attached to this Agreement as Exhibit D, but modified and supplemented by
Buyer's counsel to reflect the terms and provisions of the Tenant Lease; and in
form reasonably acceptable to counsel for the Tenant) (such certification being
herein called "Tenant Estoppel Certificate"); and Seller shall obtain an
executed Tenant Estoppel Certificate (dated no more than fifteen (15) days prior
to the Closing Date) from the Tenant. Seller shall deliver to Buyer a copy of
the executed Tenant Estoppel Certificate obtained by Seller, promptly after
Seller's receipt thereof.

        (h)    Seller shall deliver for execution by the Tenant a Subordination,
Non-Disturbance and Attornment agreement in the form required by Buyer's lender
("SNDA"); and Seller shall use its best efforts to obtain an executed SNDA from
the Tenant. Seller shall deliver to Buyer a copy of the executed SNDA delivered
to Seller promptly after receiving such SNDA.

        (i)    Seller shall deliver for execution by the holder of the Existing
Mortgage a written certification which shall be prepared by Buyer's counsel
utilizing the form attached to this Agreement as Exhibit H, (but modified and
supplemented by Buyer's counsel to reflect the terms and provisions of the
Existing Mortgage, the Existing Note and the Existing Loan Documents; and in
form reasonably acceptable to counsel for the holder of the Existing Mortgage)
("Mortgagee Estoppel Certificate"); and shall obtain an executed Mortgagee
Estoppel Certificate (dated no more than fifteen (15) days prior to the Closing
Date) from the holder of the Existing Mortgage. Seller shall deliver to Buyer a
copy of the executed Mortgagee Estoppel Certificate delivered to Seller promptly
after receiving such Mortgagee Estoppel Certificate. Buyer shall pay, at
Closing, any assumption fee charged by the holder of the Existing Mortgage to
permit Buyer (or Buyer's permitted assignee) to take title to the real Property
encumbered by the lien of the Existing Mortgage, and all other costs, fees,
charges and expenses imposed by the holder of the Existing Mortgage with respect
to the assumption of the Existing Mortgage or for the issuance of the Mortgagee
Estoppel Certificate. The failure of Buyer to successfully complete the process
of assuming the obligations of the Existing Mortgage with the existing mortgagee
shall not be an event of default under this Agreement by either Buyer or Seller.

        (j)    All written information and documents supplied by Seller to Buyer
with respect to the Property pursuant to this Agreement, which would not
otherwise have been available to Buyer pursuant to other sources ("Confidential
Information") shall be used by Buyer subject to the following:

        (i)    Buyer shall use the Confidential Information only in the
performance of its obligations under this Agreement and the performance of its
investigations and due diligence with respect to the Property.

        (ii)    Buyer shall limit the dissemination of the Confidential
Information to its accountants, attorneys, prospective lenders, title insurance
companies, architects, engineers, and consultants

--------------------------------------------------------------------------------




utilized in connection with its evaluation of the Property, and to any
governmental entity or agency or to the New York Stock Exchange and to its
employees and the employees of the parties designated above who are directly
involved in the performance of Buyer's evaluation of the Property, who have a
need to know or to use such Confidential Information for the purposes of such
performance, and who have been advised by Buyer of the obligations and
restrictions on persons receiving such confidential information as set forth in
this subsection 9(j).

        (iii)    Buyer shall treat such Confidential Information in at least the
same manner and subject to the same protections as Buyer treats and protects its
own confidential information of similar importance.

        (iv)    If Buyer does not complete the purchase of the Property pursuant
to the terms of this Agreement, all documents constituting the Confidential
Information provided by Seller to Buyer shall be promptly returned to Seller.

        (v)    The provisions of this subsection 9(j) shall survive a
termination of this Agreement, but shall not survive Closing.

        10.    Tax Free Exchange.    

        (a)    Buyer shall cooperate with Seller in effecting an exchange
described in Section 1031 of the internal Revenue Code ("Seller Tax Free
Exchange"), provided, that: (a) the Seller Tax Free Exchange shall not impose
upon Buyer additional financial or legal obligations in addition to those set
forth elsewhere in this Agreement; (b) Buyer shall have no obligation to take
title to any exchange property; (c) Seller shall indemnify, defend and save and
hold Buyer harmless of an from all expenses, liabilities, claims, losses or
actions as a result of Buyer's participation in the Seller Tax Free Exchange;
(d) Buyer shall have no obligation to modify any of the provisions of this
Agreement to effect the Seller Tax Free Exchange; (e) any Agreement of Sale to
be entered into by Buyer for an exchange property shall provide that any
liability of Buyer thereunder shall be limited and restricted in enforcement to
any deposit monies paid by Buyer; and (f) Seller shall provide to Buyer any
deposit monies required under any Agreement of Sale for an exchange property.
Accordingly, Seller may, without Buyer's consent, Assign this Agreement to a
qualified intermediary in order to effectuate a Seller Tax Free Exchange.

        (b)    Seller shall cooperate with Buyer in effecting an exchange
described in Section 1031 of the internal Revenue Code ("Buyer Tax Free
Exchange"), provided, that: (a) the Buyer Tax Free Exchange shall not impose
upon Seller additional financial or legal obligations in addition to those set
forth elsewhere in this Agreement; (b) Seller shall have no obligation to take
title to any exchange property; (c) Buyer shall indemnify, defend and save and
hold Seller harmless of an from all expenses, liabilities, claims, losses or
actions as a result of Seller's participation in the Buyer Tax Free Exchange;
(d) Seller shall have no obligation to modify any of the provisions of this
Agreement to effect the Buyer Tax Free Exchange; (e) any Agreement of Sale to be
entered into by Seller for an exchange property shall provide that any liability
of Seller thereunder shall be limited and restricted in enforcement to any
deposit monies paid by Seller; and (f) Buyer shall provide to Seller any deposit
monies required under any Agreement of Sale for an exchange property.
Accordingly, Buyer may, without Seller's consent, Assign this Agreement to a
qualified intermediary in order to effectuate a Buyer Tax Free Exchange.

        11.    Casualty.    

        (a)    Seller shall maintain the Policy in effect until the time of
Closing, and shall deliver to Buyer, within ten (10) days after the date of this
Agreement, an endorsement to the Policy issued by each insurance company issuing
the Policy evidencing that the Policy is in effect, that Buyer has been added to
the Policy as an additional insured party thereunder, and that the Policy will
not be canceled or materially modified without at least thirty (30) days prior
written notice to Buyer; provided, however, in the event of any Casualty prior
to Closing, Seller shall retain all necessary authority to adjust and settle any
claim, and Buyer will promptly cooperate with Seller to the extent that may be
required by the insurer. If Closing is not completed under this Agreement, Buyer
agrees to deliver to Seller, upon request, a written direction to each insurance
company which has issued the Policy, directing that Buyer's name as an
additional insured party be deleted therefrom. If Closing is completed under
this

--------------------------------------------------------------------------------

Agreement, Seller shall be entitled to all rebates and refunds of any prepaid
premiums under the Policy.

        (b)    If at any time prior to the Closing Date any portion of the
Property is destroyed or damaged as a result of fire or any other casualty
("Casualty"), Seller shall promptly give written notice ("Casualty Notice")
thereof to Buyer. If the Property is the subject of a Casualty, Buyer shall have
the right, at its sole option, of terminating this Agreement (by notice given
within thirty (30) days after receipt of the Casualty Notice from Seller)
unless, (i) the cost fully to repair or restore such damage is less than One
Hundred Thousand Dollars ($100,000) and sufficient insurance proceeds are
available fully to restore such damage, and (ii) the insurance company issuing
the Policy has confirmed in writing prior to the end of such thirty (30) day
period that such Casualty is covered by the Policy and that no defense to
payment of the claim exists, and (iii) such Casualty will not result in the
Tenant terminating the Tenant Lease or asserting a right to terminate the Tenant
Lease, and (iv) any loan commitment obtained by Buyer for financing to acquire
the Property is not canceled or suspended as a result of such Casualty. If a
Casualty Notice is given to Buyer less than thirty (30) days prior to Closing,
at Buyer's option Closing shall be postponed to a date not later than thirty
(30) days after Buyer's receipt of the Casualty Notice. If Buyer does not
terminate this Agreement, the proceeds of any insurance with respect to the
Property paid between the date of this Agreement and the Closing Date shall be
paid to Buyer at the time of Closing and all unpaid claims and rights in
connection with losses to the Property shall be assigned to Buyer at Closing
without in any manner affecting the Purchase Price.

        (c)    If the Property is the subject of a Casualty, but Buyer does not
have the right to terminate this Agreement pursuant to the provisions of
Section 11(b) above (or Buyer does not exercise such right), then Seller shall
promptly cause all temporary repairs to be made to the Property as shall be
required to prevent further deterioration and damage to the Property; provided,
however, that any such repairs shall first be approved by Buyer, which approval
shall not be unreasonably or untimely withheld. Seller shall have the right to
be reimbursed from the proceeds of any insurance with respect to the Property
paid between the date of this Agreement and the Closing Date for the cost of all
such repairs made pursuant to this Section 11(c). Except for the obligation of
Seller to repair the Property set forth in this Section 11(c), Seller shall have
no other obligation to repair any Casualty damage in the event Buyer does not
elect to terminate this Agreement pursuant to the provisions of Section 11(b),
and in such event, Buyer shall accept the Property at Closing as damaged or
destroyed by the Casualty and Buyer shall have the right to enter the Real
Property prior to Closing for the purpose of performing such repairs thereto as
are reasonably necessary to protect the Property against further damage prior to
the Closing Date.

        12.    Eminent Domain.    If at any time prior to the Closing Date: a
Taking affects all or any part of the Property, or if any proceeding for a
Taking is commenced, or if notice of the contemplated commencement of a Taking
is given, Seller shall promptly give written notice ("Taking Notice") thereof to
Buyer. Buyer shall have the right, at its sole option, of terminating this
Agreement by written notice to Seller within thirty (30) days after receipt by
Buyer of the Taking Notice. If a Taking Notice is given to Buyer less than
thirty (30) days prior to Closing, at Buyer's option Closing shall be postponed
to a date not later than thirty (30) days after Buyer's receipt of the Taking
Notice. If Buyer does not terminate this Agreement, the Purchase Price shall be
reduced by the total of any awards or damages received by Seller and Seller
shall, at Closing, assign to Buyer all of Seller's right, title and interest in
and to any awards or damages to which Seller may have become entitled or may
thereafter be entitled by reason of any exercise of the power of eminent domain
or condemnation with respect to or for the Taking of the Property or any portion
thereof.

        13.    Conditions of Buyer's Obligations.    

        (a)    The obligations of Buyer under this Agreement are subject to the
satisfaction at the time of Closing of each of the following conditions (any one
of which may be waived in whole or in part in writing by Buyer at or prior to
Closing):

        (i)    all of the representations and warranties by Seller set forth in
this Agreement shall be true and correct in all material respects;

--------------------------------------------------------------------------------

        (ii)    no representation or warranty by Seller contained in this
Agreement shall contain any materially untrue statement or shall omit a material
fact necessary to make the statement of fact therein recited not misleading;

        (iii)    Seller shall have performed all covenants, agreements and
conditions required by this Agreement (and by any other Agreement between Seller
and Buyer) to be performed by Seller prior to or as of the Closing Date;

        (iv)    Buyer shall have received the executed Tenant Estoppel
Certificates and SNDAs from the Tenant under the Tenant Lease; and

        (v)    Buyer shall have received the executed Mortgagee Estoppel
Certificate from the holder of the Existing Mortgage, Existing Note and the
Existing Loan Documents and shall have completed the process of assuming the
obligation of the Existing Mortgage with the existing mortgagee to Buyer's
satisfaction. If Closing is completed under this Agreement, Buyer shall pay, at
Closing, any assumption fee charged by the holder of the Existing Mortgage for
the issuance of the Mortgagee Estoppel Certificate and to permit Buyer (or
Buyer's permitted assignee) to take title to the Real Property encumbered by the
lien of the Existing Mortgage and any and all other costs, fees, charges and
expenses imposed by the holder of the Existing Mortgage with respect to the
assumption of the Existing Mortgage by Buyer (or Buyer's permitted assignee) or
for the issuance of the Mortgage Estoppel Certificate.

        (b)    In the event any of the conditions set forth in Section 13(a) are
not satisfied as of the Closing Date, Buyer shall have the right (in addition to
all other rights and remedies available to Buyer under this Agreement, at law or
equity), at Buyer's sole option to (i) terminate this Agreement, or
(ii) complete Closing notwithstanding the unsatisfied condition.

        14.    Inspection Period.    

        (a)    Buyer shall, during the period ("Inspection Period") which shall
commence as of the date of this Agreement and shall end on the date occurring
thirty (30) days after the date of this Agreement, have the opportunity to
examine the Property, the Tenant Lease, the Existing Mortgage, the Existing
Mortgage Note, the Existing Loan Documents, the Service Agreements, the Policy,
the Permitted Encumbrances and any items to be delivered by Seller to Buyer, and
to conduct such other inspections of the Property as Buyer, in its discretion,
may elect.

        (b)    (i) Seller acknowledges that Buyer may commission, prior to
Closing, at Buyer's sole cost and expense, an investigation of (without
limitation): compliance with environmental laws, the presence of contaminants
on, over, under, migrating from or affecting the Property including without
limitation in connection with the use and operation of any Personal Property,
and the presence of conditions that may affect Buyer's intended use.

        (ii)    Seller will cooperate with Buyer and Buyer's agents in Buyer's
investigation, including without limitation: (A) complying with requests for
information and records; (B) assisting Buyer in obtaining governmental agency or
other records and upon Buyer's request communicating directly with any
governmental agencies; (C) granting Buyer access to the Property including,
without limitation, access for collecting surface or subsurface samples of soil,
vegetation or water, or samples from buildings and other improvements and
Personal Property located on the Property, including samples from walls, floors,
ceilings, plenums, paved areas and other areas the taking of which samples may
necessitate some damage to the buildings, other improvements or the Personal
Property, and installing groundwater monitoring wells; and (D) delivery to Buyer
any communications, letters, inquiries or notices received by Seller from any
regulatory body dealing with environmental matters, water quality, air quality,
life safety and OSHA and with all reports which may have been prepared within
the past five years addressing the presence of PCB emissions, asbestos or other
hazardous materials or waste. If Buyer does not complete Closing, Buyer will
repair any invasive testing to the condition of the Property which had
reasonably existed prior to such testing or sampling

--------------------------------------------------------------------------------


        (c)    Buyer shall have the right, at Buyer's sole option, to terminate
this Agreement (for any reason whatsoever) on or prior to the second business
day to occur after the date on which the Inspection Period ends.

        15.    Items to be Delivered at Closing.    

        (a)    At Closing, Seller shall deliver to Buyer the following:

(i)The Deed.

(ii)The Bill of Sale.

(iii)An Assignment in the form of Exhibit E of the Tenant Lease, duly executed
and acknowledged by Seller and in proper form for recording, assigning to Buyer
all of the lessor's rights, title and interest in the Tenant Lease in
consideration of Buyer assuming all of Seller's obligations under the Tenant
Lease, together with all correspondence between Seller and the Tenant, an
original executed copy of the Tenant Lease and letters, duly executed by Seller,
in form satisfactory to Buyer addressed to the Tenant informing it of the
assignment. Seller shall also deliver to Buyer at Closing evidence of Seller's
termination of all Service Agreements and payment of all sums owing to the
parties to such Service Agreements to the extent such Service Agreements can be
terminated at or prior to the Closing Date; and Seller shall assign to Buyer at
Closing, and Buyer shall assume at Closing, any of the Service Agreements that
cannot be terminated at or prior to the Closing Date.

(iv)An assignment, duly executed and acknowledged by Seller, of (and delivery to
Buyer of originals or copies of): all certificates of occupancy and all other
licenses, permits, authorizations, consents, certificates and approvals with
respect to the Property; all fees, escrow and/or security funds, deposits and
other sums heretofore paid by Seller to any governmental authority in connection
with the Property; all certificates issued by the local Board of Fire
Underwriters (or other body exercising similar functions); all plans,
specifications and project manuals for the Property in Seller's possession; and
all guarantees, bonds and warranties with respect to the Property in Seller's
possession (together with original counterparts of such instruments).

(v)An original counterpart of the Tenants Estoppel Certificate, the Mortgagee
Estoppel Certificate, and the SNDA.

(vi)Such resolutions and certificates as the Title Company shall require to
evidence the due authorization of the execution and performance of this
Agreement and the documents to be delivered pursuant hereto; and all affidavits,
indemnities and other agreements required by the Title Company to permit it to
issue to Buyer the Owner's Policy of Title Insurance required pursuant to
Section 5(a).

(vii)A statement, certified by Seller (and accompanied with all relevant back-up
documentation) setting forth all information necessary or required to permit
Buyer to calculate and collect after Closing all payments of additional rent and
other charges due under the Tenant Lease.

(viii)All proper instruments for the conveyance of the awards referred to in
Sections 1(a) and 12.

(ix)Duplicate copies of all books, records and operating reports in Seller's
possession which are necessary to insure continuity of operation of the
Property.

(x)Any other documents required to be delivered by Seller pursuant to any other
provisions of this Agreement.

        (b)    At Closing, Buyer shall deliver to Seller the following:

(i)The portion of the Purchase Price payable pursuant to Section 2(c).

(ii)Assumption agreement, in the form of Exhibits E of the Tenant Lease, duly
executed and acknowledged by Buyer and in proper form for recording.

--------------------------------------------------------------------------------

(iii)Any other document required to be delivered by Buyer pursuant to any other
provisions of this Agreement.

        16.    Time.    Time is of the essence of this Agreement. In computing
the number of days for purposes of this Agreement, all days shall be counted,
including Saturdays, Sundays and holidays; provided, however, that if the final
day of any time period provided in this Agreement shall end on a Saturday,
Sunday or legal holiday, then the final day shall extend to the next full
business day. For the purposes of this Section 16, the term "holiday" shall mean
a day other than a Saturday or Sunday on which banks in the Commonwealth of
Pennsylvania are or may elect to be closed.

        17.    Brokerage.    Each of Seller and Buyer represents and warrants to
the other that it has dealt with no broker, finder or other intermediary in
connection with this sale, except for Cassidy and Pinkard ("C&P"). Buyer agrees
to pay all the commissions to which C&P is entitled by reason of this
transaction pursuant to the provisions of an Agreement to be entered into prior
to the end of the Inspection Period between Buyer and C&P. Buyer shall
indemnify, defend and save and hold Seller harmless of and from any loss, cost
or expense suffered or incurred by the Seller as the result of a breach of
Buyer's representation and warranty in this Section 17. Seller shall indemnify,
defend and save and hold harmless Buyer of and from any loss, cost or expense
suffered or incurred by Buyer:(i) as the result of a breach by Seller of its
representation and warranty in this Section 17 and/or (ii) by reason of a claim
for a commission or other compensation by Commercial-Industrial Reality Company.

        18.    No Other Representations.    Buyer acknowledges that neither
Seller nor anyone acting, or purporting to act, on behalf of Seller, has, except
as expressly set forth in this Agreement, made any representation or warranty
with respect to the Property.

        19.    Successors and Assigns.    Buyer may assign this Agreement to any
entity related to or affiliated with Buyer. This Agreement shall be binding
upon, and shall inure to the benefit of, the parties hereto and their respective
successors and assigns.

        20.    FIRPTA.    

        (a)    Section 1445 of the Internal Revenue Code of 1986, as amended
(the "Code") provides that a transferee of a United States real property
interest must withhold tax if the transferor is a foreign person. To inform
Buyer that withholding of tax is not required upon the disposition by Seller of
a United States real property interest, the undersigned parties executing this
Agreement on behalf of Seller hereby certify the following on behalf of Seller:

(i)Seller is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate (as those terms are defined in the Code and Income Tax
Regulations);

(ii)Seller's U.S. employer identification number is 25-1610089; and

(iii)Seller's office address is:

434 North Front Street
Wormleysburg, PA 17403

Seller, and the parties executing this Agreement on behalf of Seller, understand
that this certification may be disclosed to the Internal Revenue Service by
Buyer and that any false statement made here could be punished by fine,
imprisonment, or both. Under penalties of perjury, the undersigned parties
executing this Agreement on behalf of Seller declare that they have examined
this certification and to the best of their knowledge and belief, it is true,
correct and complete; and they further declare that they have authority to sign
this document on behalf of Seller.

        (b)    Seller, and the parties executing this Agreement on behalf of
Seller, shall deliver to Buyer at Closing, a restatement of the above
certifications of Seller and of the parties executing this Agreement on behalf
of Seller.

--------------------------------------------------------------------------------


        21.    Notices.    

        (a)    All notices, demands, requests or other communications from each
party to the other required or permitted under the terms of this Agreement shall
be in writing and, unless and until otherwise specified in a written notice by
the party to whom notice is intended to be given, shall be sent to the parties
at the following respective addresses:

    if intended for Buyer:                   200 Four Falls Corporate Center
Suite 208
Conshohocken, PA 19428
Attention: John B. Begier
Fax: 484-530-0131                   with copy to:                   200 Four
Falls Corporate Center
Suite 208
Conshohocken, PA 19428
Attention: Saul A. Behar, Esq.
Fax: 484-530-0131                   with a copy to:                   Henry F.
Miller, Esquire
Wolf, Block, Schorr and Solis-Cohen LLP
1650 Arch Street, 22nd Floor
Philadelphia, PA 19103
Fax: 215-977-405-3782                   if intended for Seller:                
  434 North Front Street
Wormleysburg, PA 17403
Fax: 717-731-0979                   with a copy to:                   James R.
Clippinger
Caldwell & Kearns
3631 North Front Street
Harrisburg, PA 17110-1533
Fax: 717-232-2766    

Notices may be given on behalf of any party by its legal counsel.

        (b)    Each such notice, demand, request or other communication shall be
given (i) against a written receipt of delivery, or (ii) by registered or
certified mail of the United States Postal Service, return receipt requested,
postage prepaid, or (iii) by a nationally recognized overnight courier service
for next business day delivery, or (iv) via telecopier or facsimile transmission
to the facsimile number listed above, provided, however, that if such
communication is given via telecopier or facsimile transmission, an original
counterpart of such communication shall concurrently be sent in either the
manner specified in clause (i) or (iii) above.

--------------------------------------------------------------------------------


        (c)    Each such notice, demand, request or other communication shall be
deemed to have been given upon the earliest of (i) actual receipt or refusal by
the addressee if sent pursuant to Section (b)(i), (b(ii) or (b)(iv), or
(ii) deposit thereof with the courier if sent pursuant to
section (b)(iii) above.

        22.    Miscellaneous.    

        (a)    Captions.    The captions in this Agreement are inserted for
convenience of reference only; they form no part of this Agreement and shall not
affect its interpretation.

        (b)    Entire Agreement; Governing Law.    This Agreement contains the
entire understanding of the parties with respect to the subject matter hereof,
supersedes all prior or other negotiations, representations, understandings and
agreements of, by or among the parties, express or implied, oral or written,
which are fully merged herein. The express terms of this Agreement control and
supersede any course of performance and/or customary practice inconsistent with
any such terms. Any agreement hereafter made shall be ineffective to change,
modify, discharge or effect an abandonment of this Agreement unless such
agreement is in writing and signed by the party against whom enforcement of such
change, modification, discharge or abandonment is sought. This Agreement shall
be governed by and construed under the laws of the Commonwealth of Pennsylvania.

        (c)    Provisions Separable.    The provisions of this Agreement are
independent of and separable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other provision may be invalid or unenforceable in whole or in part.

        (d)    Waiver of Tender of Deed and Purchase Monies.    The tender of
executed Deed by Seller and the tender by Buyer of the Purchase Price are
mutually waived, but nothing in this Agreement shall be construed as a waiver of
Seller's obligation to deliver the Deed and/or of the concurrent obligation of
Buyer to pay the Purchase Price at Closing.

        (e)    Gender, etc.    Words used in this Agreement, regardless of the
number and gender specifically used, shall be deemed and construed to include
any other number, singular or plural, and any other gender, masculine, feminine
or neuter, as the context indicates is appropriate.

        (f)    Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall be binding when one
or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected on this Agreement as the signatories.

        (g)    Exhibits.    All Exhibits and Schedules attached to this
Agreement are incorporated by reference into and made a part of this Agreement.

        (h)    No Waiver.    Neither the failure nor any delay on the part of
either party to this Agreement to exercise any right, remedy, power or privilege
under this Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege preclude any other or
further exercise of the same or of any other right, remedy, power or privilege,
nor shall any waiver of any right, remedy, power or privilege with respect to
any occurrence be construed as a waiver of any such right, remedy, power or
privilege with respect to any other occurrence. No waiver shall be effective
unless it is in writing and is signed by the party asserted to have granted such
waiver.

        (i)    Interpretation.    No provision of this Agreement is to be
interpreted for or against either party because that party or that party's legal
representative or counsel drafted such provision.

        (j)    Attorney's Fees.    In connection with any litigation arising out
of this Agreement, the prevailing party shall be entitled to recover all costs
incurred, including reasonable attorney's fees. However, the provisions of this
Section are expressly subject to the limitation on Buyer's liability specified
in Section 3.

        (k)    Buyer's Exercise of Right to Terminate.    If Buyer has the right
to terminate this Agreement pursuant to any of the provisions of this Agreement,
Buyer shall do so by giving written notice of

--------------------------------------------------------------------------------

termination to Seller. Upon any such termination, the Deposit shall be paid in
accordance with Section 3, Section 5(d) or otherwise provided herein.

        (l)    Survival.    The representations, warranties and agreements of
Seller set forth in Sections 8 and 9 of this Agreement shall survive a
termination of this Agreement, or Closing for a period of 24 months, and
thereafter shall survive to the extent that Buyer shall have given to Seller
written notice of breach thereof. The obligations of Seller and Buyer pursuant
to Sections 7, 10, 17, 20, 21, 22(j) and 23 of this Agreement shall survive
Closing. Except as otherwise provided in the preceding two sentences of this
Section 22(l), the agreements of Seller and Buyer set forth in this Agreement
shall not survive Closing and shall merge into the delivery of the Deed at
Closing.

        23.    Reports.    For the period of time commencing on the date of this
Agreement and continuing through the first anniversary of the Closing Date, and
without limitation of the other document production otherwise required of Seller
hereunder, Seller shall, from time to time, upon reasonable advance written
notice from Buyer, provide to Buyer and its representatives: (i) access to all
financial and other information pertaining to the period of Seller's ownership
and operation of the Property, which information is relevant and reasonably
necessary, in the opinion of Buyer's outside, third party accountants
("Accountants") to enable Buyer and its Accountants to prepare financial
statements in compliance with any and all of (a) Rule 3-05 or Rule 3-14 of
Regulation S-X of the Securities and Exchange Commission (the "Commission"), as
applicable to Buyer; (b) any other rule issued by the Commission and applicable
to Buyer; and (c) any registration statement, report or disclosure statement
filed with the Commission by, or on behalf of Buyer; and (ii) a representation
letter, in form specified by, or otherwise satisfactory to the Accountants,
signed by the individual(s) responsible for Seller's financial reporting, as
prescribed by generally accepted auditing standards promulgated by the Auditing
Standards Division of the American Institute of Certified Public Accountants,
which representation letter may be required by the Accountants in order to
render an opinion concerning Seller's financial statements.

        IN WITNESS WHEREOF, intending to be legally bound, the parties have
executed this Agreement as a sealed instrument as of the day and year first
above written.


 
 
SELLER:               DOUBLE M DEVELOPMENT
a/k/a DOUBLE M DEVELOPMENT COMPANY               By:   /s/  MARK G.
CALDWELL      

--------------------------------------------------------------------------------

Mark G. Caldwell, Partner                   /s/  MARTIN L. GRASS      

--------------------------------------------------------------------------------

Martin L. Grass, Partner               BUYER:               KEYSTONE OPERATING
PARTNERSHIP, L.P.               By:   Keystone Property Trust—Its General
Partner               By:   /s/  JOHN B. BEIGER      

--------------------------------------------------------------------------------

John B. Beiger, Vice President

--------------------------------------------------------------------------------
